Citation Nr: 0015616	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
subluxation of the left shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
recurrent right ankle sprains, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
left ankle sprains, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
June 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by the Providence Regional Office (RO), which denied 
the veteran's claims of entitlement to increased ratings for 
lumbosacral strain, recurrent subluxation of the left 
shoulder, residuals of right ankle strain, residuals of left 
ankle strain, and a total disability rating based upon 
individual unemployability.  The notice of disagreement with 
this determination was received in May 1996.  The statement 
of the case was issued in May 1996.  The substantive appeal 
was received in June 1996.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1997.  A 
transcript of the hearing is of record.  VA treatment records 
were received in March 1997.  A supplemental statement of the 
case was issued in June 1997.  A VA compensation examination 
was conducted in December 1998.  A supplemental statement of 
the case was issued in December 1999.  The appeal was 
received at the Board in March 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in May 2000.  


FINDINGS OF FACT

1.  The veteran's left (minor) shoulder manifests subluxation 
and limitation of motion, but does not manifest limitation of 
motion to 25 degrees from the side, or a fibrous union or 
nonunion of the humerus, or a loss of the head of the 
humerus.  

2.  The functional impairment due to pain of the veteran's 
right ankle sprain is tantamount to a marked limitation of 
motion.  There is no evidence of ankylosis.  

3.  Residuals of left ankle sprain are manifested primarily 
by pain with subjective complaints of pain and swelling and 
no more than moderate limitation of dorsiflexion and normal 
plantar flexion, and is productive of no more than moderate 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
subluxation of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5202 (1999).  

2.  The criteria for a 20 percent evaluation for residuals of 
right ankle sprains have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.59, 4.71(a), Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented claims which 
are plausible.  A claim that a service-connected disability 
has become more severe is well grounded where the veteran 
asserts that a higher rating is justified due to the increase 
in severity.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1991); Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a); Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual background

The service medical records indicate that the veteran was 
seen at a clinic in September 1987, at which time it was 
noted that he had injured his left shoulder while playing 
football; he indicated that raising his arm laterally caused 
pain.  The assessment was possible dislocation of the 
shoulder joint due to impact on the lateral portion of the 
left deltoid region.  A treatment note dated in February 1989 
indicated that the veteran had twisted his right ankle while 
running; he now had pain, swelling, and dislocation.  He was 
next seen in May 1989 for complaints of pain in the left 
ankle, which he had twisted two days before; the diagnosis 
was non-resolving sprain.  In June 1989, it was noted that 
the veteran had had chronic sprains of both ankles 
frequently; examination was essentially normal, although he 
had subjective complaints of pain.  The assessment was 
chronic ankle pain and sprains.  X-ray study of the right 
ankle in June 1990 revealed no significant abnormality.  

The veteran was afforded a VA compensation examination in 
September 1991, at which time he reported falling and 
dislocating his left shoulder during a football game in 
service in 1986; it was noted that the dislocation had been 
reduced and the veteran had worn an arm sling for six weeks 
and then returned to light duty profile.  The veteran 
indicated that he currently had pain in the left shoulder 
that had increased in severity, and that he was unable to use 
the shoulder properly.  It was also noted that he had 
sprained his ankles all through service, tearing the 
ligaments, but no surgical treatment had ever been given; his 
chief complaint was of recurrent pain and swelling of the 
ankles, especially on the right side.  Examination of the 
left shoulder revealed some prominence of the 
acromioclavicular joint that was also tender; range of motion 
was normal, but was performed stiffly and with complaints of 
pain.  There were no neurologic deficits; the strength was 
5/5.  Examination of the right ankle revealed some fullness 
over the lateral malleolus but no other significant findings; 
range of motion was completely normal and painless.  The 
diagnoses were subluxation of left acromioclavicular joint 
from history manifested by complaints of local pain and 
tenderness; and sprains, recurrent, both ankles, manifested 
by complaints of recurrent pain and swelling, especially on 
the right side.  The examiner indicated that the reported 
ankle sprains did not show any objective findings of note, 
although the veteran complained of repeated buckling of the 
ankles and swelling.  He also reported that the shoulder 
injury did not show any evidence by X-rays of any laxity of 
the acromioclavicular joint structures with weight traction.  

On examination in June 1993, the veteran was noted to walk 
with a normal gait.  Examination of the left shoulder 
revealed some tenderness in the supraspinous muscles.  There 
was a prominence of the acromioclavicular joint, which 
subluxated during testing for range of motion.  Abduction and 
flexion were to only 90 degrees, with complaints of pain and 
stiffness.  Internal and external rotation were about 60 
degrees, with complaints of pain and stiffness; strength was 
poor.  Examination of the right ankle revealed some 
tenderness and fullness over the fibular collateral ligament.  
Range of motion was normal, except that there was an increase 
in inversion of the left foot on the ankle; this was due to 
laxity of the fibular collateral ligament.  Examination of 
the left ankle revealed no gross abnormalities.  It was noted 
that an MRI showed the tendonitis on the left shoulder as 
well as irregularity of the glenoid labrum, indicating a 
tear; X-rays showed a widing of the left acromioclavicular 
joint, indicating a ligament laxity.  The diagnoses were 
subluxation of the left acromioclavicular joint manifest by 
complaints of local pain, tenderness, and dislocation and 
limited range of motion and X-ray evidence as described; and 
sprains of the ankles manifested by complaints of recurrent 
pain and swelling, especially on the right side, and evidence 
of laxity of the fibular collateral ligament.  

Received in July 1994 were VA outpatient treatment reports 
dated from March 1993 to July 1994, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities.  During a clinic visit in March 1993, 
it was noted that the veteran had had multiple separations of 
the left shoulder and had fallen again one week before; on 
examination, there was no tenderness over the AC.  There was 
a full range of motion, and X-ray study of the shoulder was 
negative.  

The veteran was afforded a VA compensation examination in 
October 1994, at which time he indicated that, three weeks 
before, the right ankle had become swollen and he had been 
wearing a brace on the right; he indicated that the left 
ankle would become swollen, and occasionally collapsed.  On 
examination, the right ankle appeared to be swollen and 
puffy, particularly about the malleolar area, but both ankles 
measured 13 1/2 inches in circumference.  He was limited in 
dorsiflexion, with -2 degrees of dorsiflexion on the right 
and 0 degrees of dorsiflexion on the left.  Plantar flexion 
was 32 degrees on the right and 30 degrees on the left.  X-
rays taken on the date of the examination showed that the 
bony structures of the ankle to be normal; there was, 
however, some calcification of the interosseous membrane 
between the distal tibia and fibula.  The impression was old 
sprain of the left ankle manifested by old injury to the 
interosseous membrane.  

A subsequent examination in October 1994 revealed visible 
swelling in the right ankle; plantar flexion, however, was 32 
degrees, which was similar in effect to the left ankle.  He 
did not have measurable swelling, but there was visible 
swelling of the ankle.  He had had a number of episodes of 
sprains to the right ankle.  It was noted that X-rays of the 
right ankle showed marked degenerative joint disease, 
probably traumatic in nature, with a spur on the posterior 
tibiotalar joint and irregularity of the tibiotalar joint.  
The diagnosis was traumatic arthritis secondary to multiple 
sprains.  

Received in November 1994 was a private treatment report 
dated in September of that year, indicating that the veteran 
was seen in triage after twisting his right ankle on a piece 
of candy; he complained of pain and decreased range of 
motion.  It was noted that he had suffered a supination 
injury to the right ankle while walking.  The assessment was 
right ankle sprain; crutches were prescribed for non-weight-
bearing.  

Received in March 1995 were VA medical records dated from 
January 1995 to March 1995, which show that the veteran 
continued to receive treatment for residuals of his bilateral 
ankle sprains.  During a clinic visit in January 1995, it was 
noted that the veteran had a 5-year history of right ankle 
instability, which had been worse in the past year.  The 
assessment was chronic right ankle instability.  The veteran 
was admitted to a VA hospital in March 1995 with complaints 
of chronic right ankle instability; he indicated that he 
heard cracking in his joints and had had difficulty 
ambulating, with inversion problems and pain.  On 
examination, he had tenderness on the lateral aspect of the 
lateral malleolus.  The diagnosis was unstable right lateral 
ligament.  The veteran subsequently underwent surgical repair 
of the right ankle through Brostrom procedure on March 7, 
1995.  He was discharged on non-weight-bearing status, with 
crutches.  

Received in March 1995 was a medical statement dated in 
February 1995, wherein a VA doctor reported that the veteran 
had an unstable right ankle which would require operative 
repair.  The examiner indicated that the procedure would be 
performed in March 1995, and the veteran would be weight 
bearing for 4 to 6 weeks, and weight bearing slowly; he noted 
that the total rehabilitation period would be approximately 
six months.  A progress note dated in April 1995 indicates 
that the veteran was seen for a followup visit subsequent to 
his right ankle surgery, at which time his cast was removed.  
The assessment was that he was doing well status post 
Brostrom right ankle.  Received in April 1995 was a duplicate 
VA medical record, which shows that the veteran underwent a 
Brostrom Repair of the right ankle in March 1995.  

Received in October 1995 were VA medical records dated in 
June 1995, reflecting treatment for a psychological disorder.  
These records do not reflect any complaints or treatment 
referable to his left shoulder or ankles.  

Received in February 1996 were VA treatment records dated 
from February 1995 to February 1996, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including follow up visits for evaluation of 
his right ankle disorder.  On March 15, 1995, the veteran's 
sutures and splint were removed from the right ankle, and a 
short leg cast was applied.  The assessment was stable, doing 
well.  During a clinical visit in May 1995, it was noted that 
the veteran had no complaints; plantar flexion was to 45 
degrees, and dorsiflexion was to 10 degrees.  There was mild 
tenderness with inversion.  The assessment indicated that he 
was doing well.  

The veteran was afforded a VA compensation examination in 
March 1996, at which time he moved slowly and painfully when 
he moved about the examination table; it was noted that he 
had a scar over the lateral malleolus, which was well-healed, 
although it was tender to the touch.  Examination of the 
ankles revealed a limitation of dorsiflexion of the right 
ankle; he was able to dorsiflex only to 12 degrees, and 
plantar flexion was limited to 50 degrees on the right.  On 
the left, he was able to dorsiflex to 0 degrees and plantar 
flex to 90 degrees.  The ligaments were unstable to pressure 
and pulling, and he experienced pain on the medial side of 
the left ankle and on the lateral side of the right ankle.  
There was no obvious swelling of the ankle at that time.  

Examination of the shoulders revealed some restriction of 
motion of the left shoulder; he could elevate the left 
shoulder to only 90 degrees, but he could elevate the right 
to 180 degrees.  He could abduct the right shoulder to 180 
degrees but abducted the left shoulder to only 80 degrees.  
Internal rotation of the left shoulder was to 60 degrees, and 
external rotation was to 20 degrees.  The intrinsic muscles 
of the upper extremities showed that he was able to make a 
tight fist, except that it was somewhat weaker on the left.  
On testing the grip, the strength of the left hand was only 
approximately 50 percent of that on the right.  However, the 
intrinsic muscles were functional in all phases, except for 
some slight weakness of the hyperthenar adductors on the 
left.  Sensation in the upper extremities was normal.  There 
was some relative deltoid atrophy on the left side, and there 
was a definite step-off at the distal end of the clavicle.  
X-rays showed minimal spur formation at the medial malleolus 
of the left ankle, and increased spacing at the 
acromioclavicular joint.  The impression was instability of 
the ankles, bilaterally, manifested by laxity of the 
collateral ligaments and X-ray changes in the tips of the 
malleoli; and old acromioclavicular separation with widening 
of the acromioclavicular joint and apparent disruption of the 
coracoclavicular ligament.  

At his personal hearing in February 1997, the veteran 
testified that he had pain and limitation of motion of the 
left shoulder when it pulled away from the ligaments or 
whatever was holding it back; he stated that he had to keep 
from doing too much, and guard the arm toward his body.  He 
indicated that he had a lot of twitching, and he had muscle 
spasms from time to time; he also noted that cold weather 
caused aching in the left shoulder.  The veteran related that 
he took over-the-counter medications, and continued to 
receive treatment at the VA for his left shoulder.  He 
testified that the ankles were always swollen and constantly 
painful.  He reported that he had undergone surgery on the 
right ankle, which had improved his condition somewhat.  The 
veteran reported that the left ankle had too much motion and 
caused him to lose his footing; he indicated that instability 
of the left ankle caused him to lose his balance.  He stated 
that he had trouble climbing stairs and putting in a full 
day's work; he stated that he had to take frequent breaks in 
order to sit down and elevate his feet.  

Received in March 1997 were VA treatment reports dated from 
February 1996 to October 1996, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including followup visits for evaluation of his 
right ankle disorder.  During a clinical visit in July 1996, 
it was noted that the veteran was doing well following a 
Brostrom repair of the right ankle; no instability was noted.  
These records do not reflect any clinic visits or treatment 
for the left shoulder or the left ankle.  

The veteran was again afforded a VA compensation examination 
in December 1998, at which time he indicated that had flare-
ups in the shoulder; he stated that he had pain in the left 
shoulder "every single day and every single night."  He 
also reported weather aches.  He reported pain and swelling 
in his ankles every day, and said he had flare-ups of pain.  
He stated that the only time he did not have pain was when he 
slept.  He also had weather aches in his ankles.  On 
examination, the left shoulder had a deformity and tenderness 
in the left acromial clavicular joint.  The shoulder elevated 
to 140 degrees, externally rotated to 70 degrees and 
internally rotated to "T8".  In 90 degrees of abduction, he 
externally rotated to 45 degrees and internally rotated to 90 
degrees.  He had a positive supraspinatus test, and the cross 
shoulder impingement sign was positive.  He had generalized 
pain with motion.  He flexed the cervical spine to 30 
degrees, and extended to 30 degrees, he rotated bilaterally 
to 60 degrees, and tilted bilaterally to 10 degrees.  His 
biceps, triceps, and brachioradialis reflexes were normal, 
and soft touch and vibratory sensation as well as muscle 
strength in the upper extremities seemed normal.  

II.  Legal analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint 38 C.F.R. § 4.59 
(1999).  

A.  Increased rating for subluxation of the left shoulder

The veteran's left shoulder disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202, for 
recurrent dislocation of the scapulohumeral joint.  DC 5202 
provides for a 20 percent rating for the minor arm when there 
are recurrent episodes of dislocation with guarding of all 
arm movements, or with marked or moderate deformity.  A 40 
percent rating for a minor arm is warranted when there is 
fibrous union of the humerus.  A 50 percent rating is awarded 
if there is nonunion of the humerus (false flail joint).  

DC 5200 provides for a 20 percent evaluation for a minor arm 
if there is ankylosis in a favorable angle, with abduction to 
60 degrees, and the ability to reach the mouth and head.  A 
30 percent evaluation is assigned if ankylosis occurs in an 
intermediate angle between favorable (60 degrees) and 
unfavorable (25 degrees from the side).  DC 5201 provides for 
a 30 percent evaluation for a minor arm if there is 
limitation of motion to 25 degrees from the side.  

Normal shoulder motion is forward elevation (flexion) to 180 
degrees, shoulder abduction to 180 degrees, external rotation 
to 90 degrees, and internal rotation to 90 degrees.  38 
C.F.R. § 4.71 (Plate I) (1999).  

Initially, the Board notes that the evidence indicates the 
veteran is right-handed.  The record contains no evidence of 
fibrous union, nonunion, or loss of head of the major 
humerus.  Accordingly, an increased evaluation is not 
warranted under DC 5202.  There is also no evidence of 
ankylosis of the left arm at any angle, favorable or 
unfavorable, and no indication that there is limitation of 
motion to 25 degrees from the side.  Furthermore, as, based 
on evidence of pain, alone, the veteran already is receiving 
the maximum allowable under Diagnostic Code 5201 for 
limitation of motion of left arm, consideration of factors 
under 38 C.F.R. §§ 4.40 and 4.45 (1999) cannot result in a 
higher evaluation under that diagnostic code.  See also 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  As a result, 
an increased rating under this code is not warranted.  

Diagnostic Code 5203 provides that major (right) and minor 
(left) extremities are to be evaluated equally, without 
regard as to whether the claimant is left or right-handed.  
Under DC 5203, a 20 percent disability evaluation is 
warranted if there is a dislocation of the clavicle or 
scapula.  Assignment of a 20 percent disability evaluation is 
also warranted if there is a nonunion of the clavicle or 
scapula with loose movement.  In addition, the Diagnostic 
Code provides that impairment of the clavicle or scapula 
should be rated on the impairment of function of a contiguous 
joint.  This code thus provides for a maximum 20 percent 
schedular evaluation, and, thus, an increased rating is not 
available.  

Based upon all the evidence of record, the Board finds that 
an increased evaluation is not warranted in this instance due 
to these considerations.  Although the most recent 
examination showed some functional impairment due to 
weakness, fatigue, incoordination, and flare-ups, the 
veteran's overall disability picture does not warrant an 
increased evaluation due to these symptoms.  His current 
disability, in terms of range of motion and other objective 
symptomatology, does not approach the criteria for the 
currently assigned 20 percent evaluation under DCs 5200, 
5201, or 5202.  There is no moderate or marked deformity.  
The evidence does not show infrequent or frequent episodes of 
dislocation with guarding of movement.  The arm is not 
limited in motion to midway between side and shoulder level, 
and there is no ankylosis.  From this evidence, we find that 
the current evaluation adequately accounts for the additional 
impairments of weakness, fatigue, incoordination, and flare-
ups, and that an increased evaluation is not called for based 
upon the current symptomatology.

Thus, the Board finds that the record presents no basis upon 
which to grant an increased evaluation for the veteran's left 
shoulder disability under the relevant diagnostic codes, even 
when functional loss due to pain is considered.  See 38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet.App. at 205-7.  

B.  Increased rating for residuals of right ankle sprain

Service connection is in effect for recurrent right ankle 
sprains, which is evaluated under the provisions of 
Diagnostic Code 5271.  The veteran is currently rated at 10 
percent.  DC 5271 provides a 10 percent evaluation for 
moderate ankle limitation of motion, and a 20 percent 
evaluation for marked limitation of motion.  The standardized 
range of motion for the ankle is plantar flexion to 45 
degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Other potentially applicable diagnostic codes include DC 
5270, pertaining to ankylosis of the ankle.  Where there is 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
rating applies.  Where there is ankylosis in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 and 10 degrees, a 30 percent rating is assignable.  Where 
the ankylosis is in plantar flexion of less than 30 degrees, 
a 20 percent rating is assignable.  

Under DC 5272, pertaining to ankylosis of the subastragalar 
or tarsal joint, a 20 percent rating is assignable when in 
poor weight-bearing position, and a 10 percent rating applies 
when in good weight-bearing position.  Under DC 5273, 
malunion of the os calcis or astragalus warrants a 20 percent 
evaluation where there is marked deformity, and a 10 percent 
evaluation where there is moderate deformity.  Under DC 5274, 
an astragalectomy warrants a 20 percent disability 
evaluation.  

The Board notes here that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, supra.  

While the veteran has been diagnosed with degenerative joint 
disease of the right ankle by X-ray, Diagnostic Codes 5010 
and 5003 permit a disability evaluation only in accordance 
with the resultant limitation of motion, because such 
limitation of motion exists in the instant case, and it is 
compensable limitation of motion.  Hence, the rating codes 
pertaining to limitation of motion and ankylosis of the ankle 
are for application.  The evidence further shows, however, 
that, of the remaining potentially applicable diagnostic 
codes, only DC 5271 applies.  The veteran is not shown by the 
medical evidence to have ankylosis, and, although functional 
limitation of motion may be so extreme as to constitute 
"ankylosis" in fact if not in name under DeLuca, no 
examiner has arrived at such a conclusion, and no conclusion 
as to the quantifiable extent of functional loss should be 
made based upon mere speculation.  There is also no evidence 
of malunion of the os calcis or astragalus, nor has there 
been an astragalectomy.  

The Board finds that the overall disability in the veteran's 
right ankle more nearly approximates the criteria for a 20 
percent evaluation under applicable schedular criteria.  The 
clinical evidence shows that the right ankle disability 
demonstrates no more than moderate limitation of motion.  In 
this respect, at the veteran's most recent VA examination, in 
December 1998, range of motion in the right ankle revealed a 
dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  
These findings cannot be considered to reflect more than 
moderate limitation of motion under DC 5271.  See 38 C.F.R. 
§ 4.71, Plate II (indicating standard range of motion of the 
ankle from 0 degrees to 20 degrees for dorsiflexion, and from 
0 degrees to 45 degrees for plantar flexion).  

Nevertheless, we are cognizant that pain and incoordination 
are important disability factors that must be considered in 
the rating of a disability.  The veteran has consistently 
reported pain associated with his right ankle disability, 
which has been supported by adequate pathology.  
Significantly, on the occasion of the December 1998 VA 
examination, the examiner noted that the veteran was unable 
to stand on his toes on the right foot.  Resolving reasonable 
doubt in the veteran's favor, the Board believes that the 
evidence of limitation in range of motion, combined with 
objective findings and subjective reports of discomfort, 
pain, and swelling of the right ankle, provides a basis for 
the assignment of a 20 percent evaluation.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271.  See generally 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca, 8 Vet.App. at 205-207; Voyles v. 
Brown, 5 Vet.App. 451, 453 (1993).  The Board finds, however, 
that there is no evidence of ankylosis to warrant 
consideration of a higher rating under DC 5270.  

C.  Increased rating for residuals of left ankle sprain

The RO has rated the veteran's left ankle disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which provides that a 
10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.  As noted above, when assigning a 
disability rating based upon limitation of range of motion, 
it is also necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
supra.  

After considering all of the evidence of record, the Board 
finds that the left ankle sprain has not been shown to be 
productive of more than moderate limitation of motion of the 
ankle at any time during the rating period.  We note that the 
medical records and examination reports demonstrate that the 
veteran's plantar flexion was essentially normal, while 
dorsiflexion has been reported from normal to 10 degrees, or 
approximately half the normal range.  No additional 
limitation due to painful motion has been reported.  A 20 
percent rating is also provided under DC 5270, in cases of 
ankylosis or fixation of the ankle in plantar flexion or 
dorsiflexion (between 0 and 10 degrees), but the veteran's 
left ankle is not ankylosed.  Thus, even taking into account 
the veteran's complaints of pain with movement, the evidence 
does not demonstrate marked limitation of motion of the ankle 
or other impairment that would qualify for a rating in excess 
of 10 percent.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for residuals of a left ankle sprain are not met.  



Therefore, with consideration of all pertinent disability 
factors, including weakness, laxity, and pain on use or 
during flare-ups, the Board must never the less conclude that 
the degree of limitation of motion more nearly approximates 
moderate than marked.  Accordingly, we conclude that the 
preponderance of the evidence is against an increase in the 
rating for the veteran's left ankle disorder above the 
current 10 percent rating.  


ORDER

An increased rating in excess of 20 percent, for recurrent 
subluxation of the left shoulder, is denied.  

An increased evaluation, 20 percent, for residuals of 
recurrent right ankle sprains, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased rating in excess of 10 percent, for residuals of 
left ankle sprains, is denied.  


REMAND

The veteran is seeking an increased rating for his service-
connected lumbosacral strain.  He contends that he 
experiences pain in his low back and left buttock, which 
radiates into his lower extremities.  It is maintained that 
the current medical evidence establishes that the veteran 
suffers from chronic and severe sciatic neuropathy due to his 
service-connected back disorder.  Therefore, it is argued 
that an increased evaluation of 60 percent is warranted for 
his low back disorder, pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5293.  The veteran also contends that his 
service-connected disorders, particularly his lumbosacral 
strain, are of such severity that he is unable to retain 
employment.  


The Board notes that the veteran was discharged from service 
in June 1991 after he was found to be unfit to perform his 
duties by reason of physical disability.  His service medical 
records reveal that he was diagnosed with pseudo-
spondylolisthesis, L5-S1; nerve root compression of nerve 
root L5, left, in the intervertebral foramen; severe 
osteoarthritis in the small disc joints L5-S1; and medial 
disc protrusion.  A Medical Board determined that the veteran 
experienced persistent mechanical low back pain, which was 
felt to be the result of spondylolysis with 
spondylolisthesis.  Following the veteran's discharge from 
service, he was granted service connection for chronic 
lumbosacral strain.  

Medical evidence of record from 1993 through 1995 reflects 
that the veteran received ongoing treatment for a low back 
disorder.  A VA examination report dated in June 1993 
reported a diagnosis of lumbosacral strain manifested by 
complaints of low back pain and neurological complaints on 
the left side; and neurological compression of the L5 root on 
the left side and pseudo spondylolisthesis of L5 on S1 and 
medial protrusion of L5 on S1 with spinal cord compression 
manifested by complaints of pain and neurological findings.  
During a clinical visit in February 1994, the veteran 
complained of low back pain since service, especially with 
activity and lifting; the assessment was lumbosacral strain, 
degenerative joint disease.  The veteran was next seen in 
June 1994, at which time he reported having low back pain 
with no radicular pain and no paresthesias.  It was noted 
that back pain was increased by forward bending and truncal 
rotation.  It was also noted that his symptoms had been 
getting progressively worse.  X-ray study of the back 
revealed spondylolysis, with right pars interarticularis 
abnormality on the right.  The assessment was mechanical low 
back pain, possibly secondary to low grade spondylolisthesis.  

The records also indicate that a CT scan done in July 1994 
showed a mild central bulging at L5-S1 without any sign of 
lateral recessive neural encroachment, correlating with the 
myelogram and post-myelogram cuts.  In a private medical 
statement from Dr. Anthony F. Merlino, dated in November 
1995, it was noted that the veteran sustained an on the job 
injury to his back on October 27, 1995; the day after the 
incident, he was unable to get out of bed because of the pain 
in his back.  It was also reported that, since the incident, 
he had experienced continuation of the low back pain, as well 
as, in addition, some radicular pain in his left lower 
extremity and some numbness in the left buttock and left 
thigh.  X-rays of the lumbosacral spine taken in November 
1995 were reported to be within the limits of normal.  Dr. 
Merlino concluded that the had veteran sustained a post-
traumatic sprain of his lumbosacral spine in the job incident 
in October 1995, and now presented with an associated lumbar 
discogenic syndrome with accompanying left sciatic neuritis.  
The veteran was seen for a follow up evaluation in January 
1996, it was noted that his back remained symptomatic; he had 
restricted motion in the back, with mild spasm of his lumbar 
paravertebral muscles.  He had no neurological deficit in the 
lower extremities.  

Of record is a private medical statement from Dr. Vincent J. 
Yakavonis, dated in February 1996, indicating that the 
veteran complained of aching across the low back radiating 
into the left side with occasional numbness down to the 
buttock and posterior thigh; he had on occasion noted 
numbness and tingling into the left foot.  He denied any GI 
or GU symptoms.  The impression was post-traumatic 
lumbosacral strain and questionable mild left-sided lumbar 
radiculopathy.  The examiner stated that objectively the 
veteran did show some evidence of a mild left-sided lumbar 
radiculopathy and, as a result, he would consider the veteran 
to be partially disabled.  Dr. Yakavonis indicated a need for 
further diagnostic testing in the form of an MRI study of the 
lumbar spine, to assess any potential active lumbar disc 
disease.  Dr. Yakavonis stated that, based upon the history 
supplied by the veteran, his current complaints would be 
compatible with an aggravation of a back condition requiring 
discharge from the military in 1991; however, to definitively 
correlate his currently findings to his previous condition, 
his old medical records would be required for evaluation.  

On the occasion of a VA examination in March 1996, the 
pertinent diagnosis was chronic back strain, manifested by 
pain in the low back, positive straight leg raising test, 
tenderness at the sacrolumbar joint with restriction of 
flexion and twisting movement of the back as well as side 
bending, especially to the right; and spondylolysis of the 
lumbosacral spine, manifested by a band in the L5 pedicle.  


At his personal hearing in February 1997, the veteran 
reported problems with swelling at the bottom of his spine, 
and associated numbness radiating into his left leg.  He also 
reported problems with movements in the back, especially with 
forward bending and side-to-side bending.  The veteran 
testified that there were some days when he was unable to 
function because of back pain, and was unable to get out of 
bed.  The veteran also testified that he had pain and 
swelling, as well as muscle spasms in the back.  He reported 
receiving treatment at the VA hospital, to include receiving 
an epidural block for pain a few years ago.  He indicated 
that he wore a back brace when the pain was "real bad."  

On the most recent VA examination in December 1998, the 
veteran complained of numbness, radiating into the left foot 
and to the right thigh; he also reported a problem with 
decreased balance.  However, on examination, there was no 
tenderness over the spinous processes of the lumbosacral 
spine, flanks, or sciatic notches.  The pertinent diagnosis 
was lumbosacral muscle sprain--spasm.  The examiner noted 
that there was an inconsistency in the examination, in that 
the ability to overcome all lower extremity muscles tested 
with his fifth finger meant that the veteran would be unable 
to ambulate, but he ambulated nicely.  

In light of the foregoing, the Board notes that the veteran 
has been diagnosed with several back disabilities in addition 
to his service-connected lumbosacral strain, including 
spondylolysis, spondylolisthesis, and degenerative arthritis.  
Although several medical practitioners have discussed the 
etiology of the veteran's reported symptoms; the evidence 
appears to be somewhat contradictory as to whether all of his 
current symptoms are attributable to his service-connected 
lumbosacral strain.  Thus, the Board feels that another 
thorough VA examination is necessary in order clarify the 
symptomatology and level of impairment that is attributable 
to the veteran's service-connected lumbosacral strain, and 
not attributable to non-service-connected disabilities.  We 
also note that the claims file is absent a detailed medical 
opinion as to the degree, if any, of functional impairment 
due to pain resulting from the veteran's lumbar spine 
disability.  



Reexamination is also necessary to comply with DeLuca v. 
Brown, 8 Vet.App. 202 (1995), in which the Court held that, 
in evaluating a service-connected disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that a 
diagnostic code based upon limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded that case to the Board, to 
obtain a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability, or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  Therefore, the Board finds 
that further development is required.  

We further note that the aforementioned VA records and 
examination reports have not provided any medical opinion as 
to the veteran's employability.  The Court specifically 
stated, in Friscia v. Brown, 7 Vet.App. 294 (1994), citing 
Beaty v. Brown, 6 Vet.App. 532, 537 (1994), that, where VA 
has merely offered its own opinion regarding whether a 
veteran is unemployable as a result of a service-connected 
disability, there is a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  The Court pointed out, in Cathell v. 
Brown, 8 Vet.App. 539 (1996), that the Board has the duty to 
differentiate between the veteran's service-connected medical 
disorders and his non-service-connected conditions, when 
discussing his employability status.



This concern as to unemployability, of course, becomes moot 
in the event the veteran is gainfully employed.  His 
testimony at the hearing in February 1997 indicated that he 
had changed jobs several times, and was then working nearly 
full time.  If, upon completion of the process of evaluating 
the veteran's service-connected disabilities, he is still 
contending that he is individually unemployable, the RO will 
need to assess whether the service-connected disabilities 
render him unable to secure and follow substantially gainful 
employment, to include, if deemed necessary, obtaining a 
social and industrial survey.

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet.App. 
221 (1991); Littke v. Derwinski, 1 Vet.App. 90 (1990).  Also, 
the Court has determined that where the record before the 
Board is inadequate, a remand is necessary.  Ascherl v. 
Brown, 4 Vet.App. 371, 377 (1993).  Based on the above, the 
Board is of the opinion that, consistent with the VA's duty 
to assist under 38 U.S.C.A. § 5107(a), additional 
development, to include a contemporary VA examination, is 
warranted in the instant case.  

Thus, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and request 
that he identify all VA or non-VA medical care 
providers who have treated him for his service-
connected lumbosacral strain since October 1995.  
After securing any necessary releases, the RO 
should obtain copies of all treatment records 
referred to by the veteran which have not been 
previously obtained.  These records should then be 
associated with the claims file.  



2.  The RO should schedule the veteran for 
appropriate examination(s) to ascertain the 
current nature and severity of his service-
connected lumbosacral strain.  The claims folder 
and a copy of this Remand must be made available 
to the physician(s) for review in conjunction with 
any such examination.  All indicated tests are to 
be performed, to include MRI and radiographic 
studies.  The examiner should specifically 
describe any objective findings and subjective 
complaints to include pain, weakened movement, 
excess fatigability, or incoordination referable 
to the veteran's back, and should indicate all 
pertinent ranges of active motion in degrees.  The 
examiner should also describe functional loss that 
is due to pain from the service-connected 
disorder, to include, but not limited to, 
restriction in range of motion due to pain.  The 
examiner should also determine whether, as a 
result of his service-connected disorder, the 
veteran suffers from pronounced intervertebral 
disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings referable to the 
site of the diseased disc, with little 
intermittent relief.  

3.  The examiner(s) should specifically delineate 
all back pathology that is found, and comment as 
to whether any neurological changes that are 
present are part of the service-connected back 
disorder.  If degenerative disc disease is found, 
the relationship between that and the service-
connected disorder should be explained.  Finally, 
having reviewed the claims file, the examiner 
should express an opinion as to whether the 
veteran's service-connected back disorder, when 
considered with his other service-connected 
disabilities, prevents him from holding 
employment.  The report of the examination should 
include a complete rationale for all opinions 
expressed.  



4.  Thereafter, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to 
the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test reports, 
special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should readjudicate the 
veteran's claims of entitlement to an increased 
rating for lumbosacral strain, and entitlement to 
a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.  If any determination remains 
adverse to the veteran, both he and his 
representative should be provided a Supplemental 
Statement of the Case which summarizes the 
pertinent evidence, applicable laws and 
regulations, and reflects detailed reasons for the 
decision.  They should then be afforded a 
reasonable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual for 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



